EXHIBIT 8.1 The following table sets forth a list of our subsidiaries and affiliates. Jurisdiction Name of Subsidiary Argentina Pointer Localización y Asistencia S.A.(1) Israel Shagrir Systems Ltd. (2) Mexico Pointer Recuperacion Mexico S.A. (3) Romania S.C. Pointer S.R.L. (4) Brazil Pointer do Brasil Participações Ltda. Pointer do Brazil Commercial S.A.(5) USA Pointer Telocation Inc. (6) India Pointer Telocation India (7) Israel Car2Go Ltd. (8) We hold 93% of the issued and outstanding shares of Pointer Argentina. We hold 100% of the issued and outstanding shares of Shagrir. We hold 74% of the issued and outstanding shares of Pointer Mexico. Shagrir holds 65% of the issued and outstanding shares of S.C. Pointer S.R.L. We hold 100% of the issued and outstanding shares of Pointer do Brasil Participações Ltda. We hold 100% of Pointer do Brazil Commercial S.A., of which 51.2% are held through of Pointer do Brasil Participações Ltda. and 48.8% are held directly by Pointer Telocation Ltd. We hold 100% of the issued and outstanding shares of Pointer Telocation Inc. We hold 100% of the issued and outstanding shares of Pointer Telocation India. Shagrir holds 58.46% of the issued and outstanding shares of Car2Go Ltd. and is in the process of being issued additional shares which will bring its holdings to 62.31% of the issued and outstanding shares of Car2Go Ltd.
